The opinion of the court was delivered by
Bennett, J.
The plaintiff in this suit has declared, in his first count, on a promissory note, dated Nov. 14, 1837, against the defendants, under the name of S. & W. Downer & Co. This note, he alleges, was, through mistake, signed Downer & Dana, instead of S. & W. Downer & Co., as it should have been, and was intended to be. The court below were requested to charge the jury, — 1, That there was no evidence, from which the jury could find for the plaintiff on the first count; — 2, That if the plaintiff, after delivering the hogs, received this note in payment, and receipted his bill for them, he was not entitled to recover on either count. We shall consider only the first of these points.
It appeared from the written articles of copartnership, that the defendants formed their business connection on the day after the note was given. The case finds, that the plaintiff gave parol testimony, tending to prove that in fact the defendants had been partners, under the name of S. & W. Downer & Co., before the date of the note, and that they so continued for some time after. Parol evidence was also given, tending to prove that there had also existed another partnership, composed of two of the defendants, but under the name and style of Downer & Dana. The hogs were delivered at the defendants’ place of business, but were received by Dana & Worcester Downer, who composed the firm of Downer and Dana, and the bill of sale was made out in this latter name; and a note, signed in the *18same name, was received in payment. The court instructed the jury, that if they found that the defendants were in fact partners and doing business as such, at the time of the sale and delivery of these hogs and the making of this note, and that the hogs were sold to said company and the note executed therefor, and received as the note of said company, the plaintiff was entitled to recover. Did the testimony in the case entitle the plaintiff to such a charge? We think not.
It is well settled, that if a person advances money or delivers property to a firm, and takes the separate security of one partner, in his individual name, the firm cannot be sued upon it. In Siffkin v. Walker, 2 Camp. 308, the declaration stated, that the defendants made their certain promissory note, signed by Walker for himself and Rowelstone, whereby they promised to pay, &c. The plaintiff proposed to show, that both defendants were indebted to him on a charter-party of affreightment, and that the note in question was given by Walker in satisfaction of this joint debt. Lord Ellenborough used this pertinent language, — “ How can I say, that a note, made and signed by one in his own name, is the note of him and another person, neither mentioned, or referred to ?” He adds, — “ The import and legal effect of a written instrument must be gathered from the terms, in which it is expressedand I must treat this note as a separate security for a joint debt.” So, in Emly v. Lye et al., 15 East 7, it appeared, that George Lye and E. L. Lye were partners, and their book-keeper was accustomed to receive bills of exchange from his employers, sometimes drawn in the name of the firm, sometimes in the name of G. Lye alone, and at other times in that of E. L. Lye alone, — as were the bills in question. These bills had been discounted from time to time by a broker, unacquainted with the defendants, who made no distinction between them, supposing them all drawn on the partnership account. The proceeds of the bills were in fact paid by the book-keeper to the partnership account, and the discount was allowed him in his account with the partnership. It was held, that E. L. Lye alone was liable on those bills drawn by him individually, and that the names of others could not be supplied by intendment, in order to charge them; — and even farther, that there could be no recovery on the money counts, as the broker was in no way induced by the defendants to believe it was a partnership *19concern, and to lend his money on that account. See, also, Ex parte Hunter, 1 Atk. 223; Stackpole v. Arnold, 11 Mass. 27; Story on Part. chap. 8, § 134, p. 222.
In the case of Trueman at al. v. Loder, 11 Ad. & El. 589, [39 E. C. L. 178,] the defendant, Loder, was a merchant residing at St. Petersburgh, and carried on business at London, through and in the name of one H., who was without capital himself, and who was regarded in London as only the representative of the defendant, whose name was painted on the outside of the counting house, and who was aware of the manner in which the business was transacted. H., having received notice from the defendant, that his services would not be required much longer, soon after purchased of the plaintiff a quantity of tallow, using his own name, as formerly. He intended to contract on his own account, but the plaintiff did not so understand it, supposing him still to represent the defendant, as before, It was contended, that, as H. had, after receiving the. notice, com, menced business for himself, the sale was made exclusively on his account. But it was held, that, since the plaintiff had no notice, that H. had ceased to represent the defendant, the latter was still liable. It was also contended, that, since the contract was made by H. and his name was incorporated in it, parol evidence was inadmissible, to show that the contract was in reality that of the defendant, and not of H. individually, — as that would vary the contract. But the court said, “Parol evidence was always necessary, to.show that the person sued was the person contracting. Whether he does it in his own name, or in that of another, or in some fictitious name, and whether the contract is signed by his own hand, or by his agent’s, are enquiries not differing in their nature from the question, ‘ who is the person, that has just ordered goods in a shop’?” If the identity of the person is established, it is not varying the contract, to show that he used a name not his own.
This case was considered as not opposed to Siffkin v. Walker, or Emly v. Lye, but distinguished from them, on the ground, that, in both those cases, the company were carrying on business, at the very time, in the name of their firms; and it did not appear, that they had ever done any act, tending to lead the contracting party to believe, that the partnership had authorised the individual partners to employ their private names for partnership purposes. But in tills *20case the business was done in the name of H., apparently as principal, and with the knowledge of the defendant; and, for all legal purposes, the name H. signified Loder, the defendant.
In the case at bar Downer & Dana had been in partnership for a year before the note was given, and no evidence was offered, to show a dissolution at that time. Neither does it appear, that the firm of S. & W. Downer & Co. had, at any time, done any act, which could have induced the plaintiff to believe, that Downer & Dana had ever been authorized to use their own name and style for the business purposes of. the other firm. Nor does the evidence tend to show, that Dana intended to bind the firm of S. & W. Downer & Co., when he signed this note, or that the plaintiff had any reason to suppose, that he was getting the security of Solomon Downer, superadded to that of Downer & Dana. The hogs were received by Downer & Dana, and the note, signed by Dana in the name of their firm, was received in payment; and the bill was made out, stating that Downer & Dana had bought the hogs of the plaintiff, — which bill was receipted at the time by him. And evidence tending to prove, that the defendants were copartners under the name of S. & W. Downer & Co., when the note was given, and that the hogs were received by Downer & Dana at the defendants’ place of business, has no tendency to show, that the firm of S. & W. Downer & Co. ever authorized the firm of Downer & Dana to use their own name for the common purposes of the former, and furnished no reason .to the plaintiff to suppose he was receiving the note of S. & W. Downer & Co., .in place of the one he did receive.
In Trueman v. Loder, cited above, the defendant cited several cases, to establish this position, — “That the fact, whether an agent, or partner, bound himself alone, or his principal, or firm, was to be determined b.y his intention, at the time, to deal for himself, or his principal, or the firm.” But Lord Denman, Ch. J., says, — “On examining all these cases, it will be found, that the contracting party was carrying on two different concerns at the same time, one for himself, and one for his principal, or the firm ; and the world would know him in two different capacities; and every one dealing with him would be bound to inquire, in which capacity he was acting on any particular occasion; ” —39 E. C. L. 180,—where are cited Ex parte Bolitho, 1 Buck 100; Bank of Scotland v. Watson, 1 Dow *2140. But in the case before us there is no pretence, that Downer & Dana were, at this time, carrying on two concerns under that name, —one for themselves and one-for S. & W. Downer & Co. No instance is shown, in which the firm of S. & W. Downer & Co. have, in the transaction of their business, adopted the name of Downer & Dana; and there is no evidence to show, that in this instance they used it as a feigned name, or otherwise.
No doubt it might be competent, to show that Downer & Dana and S. & W. Downer & Co. meant the same individuals; but it is quite a different question, whether, at law, the plaintiff could be permitted to show, by parol, that the note in question was signed Downer & Dana by mistake, instead of S. & W. Downer & Co. In Jackson v. Hart, 12 Johns. 77, parol evidence was held inadmissible, to show that letters patent, granted to George Houseman in his own name, and who was a real person, were intended to be granted to another individual, named George Hosmer. The rule is indisputable, that parol evidence is inadmissible to contradict, or vary, a written contract of clear, certain and unequivocal import. In the case last cited the court say, that the rule, as to explaining latent ambiguities, has no application.
It is farther to be observed, that between the defendants, in the present case, there existed written articles of copartnership, executed the day after the note was given, and which are made a part of the case. This partnership took effect, by intendment, on the day of the date of these articles. Parol evidence is inadmissible to contra* diet this intendment. Story on Part. § 194. Williams v. Jones, 5 B. & C. 108. The articles of copartnership recognized no power in Dana to bind this firm by any note he might have executed previously, under whatever name. As between these partners, all parol negotiations, or agreements, whether prior or cotemporaneous, relative to the formation of the partnership, are merged in these written articles. Reed v. Wood, 9 Vt. 285. Gardner Manufacturing Co. v. Heald, 5 Greenl. 381. Brigham v. Rogers, 17 Mass. 571. Austin v. Sawyer, 9 Cow. 39. But if, prior to the execution of these articles, the defendants had held themselves out as partners, and had, as such, acquired credit, they doubtless would be liable to any person trusting them.
*22We discover no evidence, in this case, to charge Solomon Downer. The note was not, on its face, the note of his firm; and there is no evidence to show he ever authorized Dana to use the name of Downer & Dana, fin making contracts for them, or that Dana designed to bind the firm of S. & W. Downer & Co., or that the plaintiff so understood the transaction.
We think, for these reasons, the court below erred in submitting to the jury, to find whether this was the note of S. & W. Downer & Co.
Whether a state of facts could be made out, sufficient to entitle the plaintiff to recover of these three defendants, it is unnecessary to decide. Neither are we inclined to/pass upon the motion in arrest ; but we simply reverse the judgment of the county court, and remand the case to that court to be farther proceeded with.